Citation Nr: 1108104	
Decision Date: 03/01/11    Archive Date: 03/09/11	

DOCKET NO.  09-46 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as a residual of a transient ischemic attack with frontal lobe brain neoplasm.

2.  Entitlement to service connection for bilateral onychomycosis.

3.  Entitlement to service connection for vascular headaches, claimed as a residual of a transient ischemic attack with frontal lobe brain neoplasm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 26 years of active service at the time of his retirement from the Army in November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Salt Lake City RO that, in pertinent part, denied entitlement to service connection for the disabilities at issue.

The issues have been recharacterized to better reflect the Veteran's allegations and the competent evidence of record.


FINDINGS OF FACT

1.  The Veteran has vertigo as a residual of the transient ischemic attacks he sustained while in active service.

2.  The competent and probative evidence of record preponderates against a finding that the Veteran has onychomycosis related to active military service.  

3.  The Veteran has chronic headaches as a residual of the transient ischemic attacks he sustained while in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo as a residual of a transient ischemic attack are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).

2.  The criteria for service connection for onychomycosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for headaches as a residual of a transient ischemic attack are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA is in receipt of a complete or substantially complete application for benefits it will notify the claimant of the following:  (1) information and medical evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence that VA will seek or that VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of the service connection claim.  Those elements are:  (1) Veteran status; (2) the existence of a current disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that there has been essential compliance with the mandates of the VCAA with regard to the disabilities at issue.  The record reveals the Veteran was a participant in VA's Benefits Delivery at Discharge Program, a program set up to help Veterans develop evidence for a VA disability compensation claim prior to separation or retirement from active service.  With respect to his claim for disability benefits in August 2007, the Veteran signed a statement that he had no other information or evidence to give to substantiate his claim.  

With regard to the criteria under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained the service treatment records.  It has also provided for examinations of the Veteran with regard to the disabilities at issue in 2007 and again in September 2009.  There is no indication of any additional evidence that needs to be obtained.

The Board finds that the Veteran has had ample opportunity to participate effectively in the processing of his claims by VA and VA has done everything possible to assist him in developing the claims.  Accordingly, the Board finds VA has satisfied its duty to notify and assist him in developing evidence pertinent to the claims.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification or development action poses no risk of prejudice to the Veteran.  Barnard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing incurrence or aggravation during service.  38.F.R. § 3.303 (a).

For the showing of chronicity in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or within the presumptive period), is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to submit the claim.  38 C.F.R. § 3.303 (b).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during active service.  Shedden v. Principi, 381 F.3d.  1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki,  557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Evidentiary Standards

VA must give due consideration to all pertinent medical or lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 11154 (a).  The Veteran does not argue and the record does not show that the claimed disabilities are the result of participation in combat and therefore the combat provisions of 38 U.S.C.A. § 1154 (b) do not apply.

Competency is a legal concept determining whether medical or lay evidence may be considered.  In other words, this means whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony might be heard and considered by the trier of fact, while the latter is a factual determination made as to the probative value of the evidence after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent evidence provided by a person who has knowledge of facts and circumstances, and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience, to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Court, as fact finder, must determine the probative value or weight of the medical evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).

Factual Background and Analysis 

The Board has thoroughly reviewed all the evidence in the claims folder.  The Board has an obligation to provide reasons and bases supporting its decision.  There is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218, F.3d 1378, 1380 (Fed. Cir. 2000)  (The Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses below on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 2000)  (The law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

Vertigo

While in service in 2006, the Veteran suffered a transient ischemic attack.  Since then, he has complained of residual symptoms that include headaches and dizziness.  The pertinent medical evidence includes the report of a September 2007 examination.  The Veteran stated he experienced episodes of dizziness for about three times a month.  He received medication, but he stated this did not help his symptoms.  Following examination, it was stated there were no residuals from the transient ischemic attack detected "at this juncture."  Magnetic resonance imaging of the brain showed shall vessel ischemic changes in the frontal lobes and the examiner opined this by anatomical location should not be responsible for a vertigo condition.  With regard to a brain neoplasm of the frontal lobe, the examiner stated he had reviewed radiographic studies and was unaware of any brain neoplasm being diagnosed.  Small vessel ischemic changes were noted in the frontal lobes "of unspecific significance."  

When the Veteran was accorded a general medical examination by VA in September 2009, the examination was described as a "comprehensive baseline or screening examination for all body systems..."  The Veteran reported that in 2006 on one occasion his speech became slurred and the left side of his body felt tingly.   The symptoms subsided after 3 to 4 hours.  He underwent imaging studies and was given 325 milligrams of Aspirin daily.  He stated the symptom had not recurred.  With regard to vertigo, it was stated that "this is residual from his TIA."  The Veteran did not describe any triggers.  He stated he could be just sitting or could be working.  He indicated everything would spin around with no other symptoms or features.  He would usually lie down or pause in his activities for 5 to 10 minutes and then restart the activities with no loss of function afterward.  The vertigo had no impact on his usual daily activities, but he stated he would stop anything he was doing for about 5 to 10 minutes.  Following examination he was given a pertinent diagnosis of "vertigo, residuals of TIA."

In view of the foregoing, the Board finds that service connection for vertigo attributable to the transient ischemic attack the Veteran sustained in service is in order.  

Headaches

The Veteran alleges that he had experienced recurrent, chronic headaches since his in-service transient ischemic attack.

With regard to headaches, the Veteran was seen on one occasion in October 1985 and on another occasion in December 2003 for vascular headaches.

At the time of the VA examination in 2007, complaints included headaches in the temporal area.  However, neurological examination at that time was normal.  No diagnosis of a disability involving headaches was made.  

At the time of examinations by VA in September 2009, there were no findings with regard to headaches and a diagnosis of headaches was not made by the doctor who conducted the general medical examination.  The psychiatric examiner, however, noted complaints of persistent, recurrent headaches.  

In a November 2009 statement to VA, the Veteran reported that he had "clearly stated to the VA physician that I continue to have headaches...."  He also indicated that he treated himself with over the counter Tylenol.

Essential to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d, 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d, 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).    

The Veteran is competent to report the occurrence of headaches, as he can experience the symptoms through his five senses and report them.  Further, the Veteran is competent to describe the frequency of the headaches; by his statements, he has indicated that while he may have had headaches prior to his transient ischemic attack, the episodes increased afterward.  Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Veteran has reported that his increased headaches began only after the transient ischemic attacks, and have continued since.  This is competent evidence of chronicity.  While the temporal relationship is merely correlative, it does tend to corroborate.  In the absence of any opinion or evidence clearly stating that there is no relationship between headaches and the in-service transient ischemic attacks, the preponderance of the evidence must be found to favor the Veteran.  His lay statements in this instance are sufficient to establish the required nexus.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, service connection for headaches is warranted.

Onychomycosis

With regard to the claim for service connection for onychomycosis, a review of the service treatment records shows the Veteran was seen for a complaint involving onychomycosis in May and June 2004.  He was given a topical cream to use.  He was also seen in October 2004 and was given Lamisil and requested a prescription refill of Lamisil in February 2005.  

However, when he was examined by VA in September 2007, while he reported past usage of Lamisil with no treatments in the past year, current examination showed no objective evidence of onychomycosis or any residual.  A diagnosis of onychomycosis was not made.

Likewise, at the time of examination by VA in September 2009, examination of the skin was described as unremarkable.  A diagnosis of any kind of skin disorder, to include onychomycosis, was not made.  As noted above, in the absence of proof of a present disability (and, of a nexus of that disability with service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has repeatedly been affirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is no current diagnosis of onychomycosis and with no favorable, competent medical evidence to support the claim, the preponderance of the evidence is against the claim of service connection for onychomycosis, and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).  



ORDER

Service connection for vertigo as a residual of a transient ischemic attack in service is granted.

Service connection for headaches as a residual of a transient ischemic attack in service is granted.

Service connection for onychomycosis is denied. 



	                        ____________________________________________
	WILLIAM H. DONNELLY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


